Per Curiam.

Respondent was admitted to the Bar by this court on the second day of November, 1955 and has practiced law in this State since admission. Charges of unprofessional conduct were made against him, including failure to perform legal services for clients after receiving payment therefor, and misrepresenting to clients the status of their proceedings on which he was working.
Following the service of the petition on him, respondent admitted the allegations of the charges against him, and he has offered to resign from the Bar (see Matter of Gamier, 35 AD2d 182).
His resignation should be accepted and his name stricken from the roll of attorneys.
Marsh, P. J., Cardamone, Simons, Goldman and Witmer, JJ., concur.
Resignation accepted and name stricken from roll of attorneys.